In the
                            Court of Appeals
                    Second Appellate District of Texas
                             at Fort Worth
                                 No. 02-20-00140-CR

JAMES CALVIN MASSEY, Appellant             §   On Appeal from the 371st District
                                               Court

                                           §   of Tarrant County (1572638D)

V.                                         §   March 3, 2022

                                           §   Opinion by Justice Birdwell

THE STATE OF TEXAS                         §   (p)

                           JUDGMENT ON REHEARING

       After reviewing the State’s motion for rehearing, we grant the motion. We

withdraw our December 9, 2021 opinion and judgment and substitute the following.

       This court has again considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of the

trial court is affirmed.

                                      SECOND DISTRICT COURT OF APPEALS

                                      By /s/ Wade Birdwell
                                         Justice Wade Birdwell